 38DECISIONSOF NATIONALLABOR RELATIONS BOARDCityTransferCo.,Ltd.,and Hawaii EmployersCouncilandHawaii Teamsters and Allied Work-ers, Local996. Case 37-CA-430June 28, 1967DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND ZAGORIAOn April 24, 1967, Trial Examiner James R.Hemingway issued his Decision in the above-enti-tled proceeding, finding that the Respondents hadnot engaged in any unfair labor practices as allegedin the complaint and recommending that the com-plaint be dismissed in its entirety, as set forth in theattached Trial Examiner's Decision. Thereafter, theGeneral Counsel filed exceptions to the Trial Ex-aminer's Decision and a supporting brief. An an-swering brief was filed by the Respondents.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions,' and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended. the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.' In view of the Union's admitted belief that the moving and storagenegotiations had resolved all aspects of the negotiations except freightwage rates, the record does not contain sufficient evidence to substantiatethe Union's claim of a change in position (either implied or apparent) byCity Transfer The union position admits to an interpretation of past bar-gainingpractice similar to the Respondents' interpretation City Transferhad notbeena full participant in past negotiating sessions without beingpersonallyrepresentedon the employer bargaining committee It was notpersonally represented on the bargaining committee in the freight negotia-tionsThus, in accordance with the conceded bargaining history, it isreasonable to find that City Transfer's intentionwas to limit its participa-tion in thefreight negotiations to freight wage rates Therefore, the TrialExaminer correctly concluded that City Transfer had not placed itself insuch a positionaswould require it to incorporate the provision forpreferential seniority and premium pay for union freight stewards into acollective-bargaining agreementDECISION AND RECOMMENDED ORDERSTATEMENT OF THE CASEJAMES R. HEMINGWAY, Trial Examiner: Upon acharge filed on August 18, 1966, by Hawaii Teamsters166 NLRB No. 34and Allied Workers, Local 996, herein called the Union,theRegional Director for Region 20 of the NationalLabor Relations Board, herein called the Board, actingfor the General Counsel of the Board, on November 29,1966, issued a complaint against City Transfer Co., Ltd.,and Hawaii Employers Council, herein called Respond-ents, alleging that Respondents had engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the National Labor Relations Act, as amended, 29U.S.C. Sec. 151,et seq.,herein called the Act.In substance, the complaint alleges that on about July25, 1966, after a series of collective-bargaining meetings,Respondents and the Union reached agreement on theterms and conditions of a collective-bargaining contractcovering an appropriate unit, but that Respondentsrefused to execute a written contract embodying theterms and conditions of the collective-bargaining agree-ment reached. Respondents' answer, filed on December8, 1966, denied that Respondents had engaged in the bar-gaining alleged or engaged in the unfair labor practices al-leged in the complaint.Pursuant to notice, a hearing was held in Honolulu,Hawaii, on February 20, 1967. At the close of theGeneral Counsel's case-in-chief, the Respondents movedto dismiss. The motion at that time was denied. At thecloseof the hearing, Respondents again moved todismiss. Ruling was reserved and is disposed of by theRecommended Order herein. Time was fixed for the filingof briefs, and this time was later extended. Briefs werereceived from the General Counsel and from theRespondents.From my observation of the witnesses and upon all theevidence in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTCITYTRANSFER CO.Respondent City Transfer Co., Ltd., herein separatelycalled City Transfer (Hawaii Employers Council beingseparately called the Council), is, and has been at alltimes material hereto, a Hawaii corporation with its prin-cipal office and place of business located in Honolulu,Hawaii, where it is engaged in the business of transport-ing freight and household goods and supplying storage forsuch freight and household goods.City Transfer, in the course and conduct of its businessoperations, during the calendar year preceding the is-suance of the complaint, received in excess of $50,000pursuant to contracts with, or as agent for, various in-terstate common carriers operating between and amongvarious States of the United States, including amongothers,Mayflower Long Distance Moving Agency,which annually receives in excess of $50,000 for its trans-portation services.The Council is a voluntary association of employersexisting for the purposes, among others, of representingand assisting employers, including City Transfer, innegotiating and entering into labor contracts with the col-lective-bargaining representatives of their employees, in-cluding the Union.Jurisdiction of the Board is not in issue. I find that theBoard has jurisdiction within the meaning of the Act.II.THE LABORORGANIZATIONThe Unionis a labor organization that represents, for CITY TRANSFER CO.the purposes of collective bargaining,employees of manyemployers in Hawaii,including those in an appropriateunitat City Transfer.III.THE UNFAIR LABOR PRACTICESA. Refusal to Bargain1.The appropriate unit and the Union's majority thereinThe complaint alleges and the answer admits that a unitcomposed of all employees of City Transfer employed onthe Island of Oahu (Hawaii), excluding office clerical em-ployees,professionalemployees,guardsand/orwatchmen, and supervisors as defined in the Act, con-stitutes a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.Following a Board-conducted election in 1950, theUnion was certified by the Board as the exclusive bar-gaining representative for all employees in the aforesaidunit within the meaning of Section 9(a) of the Act, and theUnion, since that date, has been the exclusive representa-tive of all such employees for the purpose of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment. No issue is raised as to the Union's status.2.Bargaining historyThe Council has, for some time, represented a numberof trucking companies in collective bargaining with theUnion.These companies, so far as the instantproceedings are concerned, are, for the most part, classedas either moving and storage companies (sometimescalled van lines), which handle household goods, on theone hand, and freight companies, which move generalfreight, on the other hand. City Transfer and one othercompany- H. C. & D. Moving and Storage- wereunique in that they operated to a substantial degree inboth lines of business. In 1963, the Union negotiated firstwith the freight group, and City Transfer participated,through the Council, in such negotiations; and, along withthe other freight companies, City Transfer reached anagreement. This agreement was signed by City Transferfor all employees, whether engaged in moving householdgoods or freight, although separate wage schedules foreach class of employees were attached to the agreement.However, since the wage rates of employees engaged inmoving and storage work were not settled in the negotia-tion with the freight employers, City Transfer first at-tached to its 1963 agreement with the Union a wageschedule for employees engaged primarily in the move-ment of freight and later, after the Union had negotiatedan agreement with employers engaged in the operation ofmoving and storage businesses, City Transfer added to its1963 written agreement a schedule of wage rates for itsmoving and storage employees, based on the results ofthemoving and storage negotiations. However, CityTransfer sat in only on the freight negotiations that year. iExcept for possible differences in classifications of em-ployees and wage rates, the terms reached for the two em-iThe evidence indicated that it was customary for City Transfer to bar-gain with the first group (where the two classes of employers did not bar-gain simultaneously) and would merely append a list of wage rates settledby the second group's bargaining.2 It was not customary to sign a written settlement, but it was done inthis instance because a mediator had been called in, and he insisted on a39ployer groups were uniform except for the identity of oneof the eight named holidays agreed to. The 1963 contractwas a 3-year term, but it contained a reopening clause forrenegotiating wages in 1965. In 1965 such negotiationstook place, but since the result was a flat-rate increase forall employees, no question in that year arose concerningdifferences between moving and storage employees andfreight employees.3. The 1966 negotiations for moving and storage agreementOn January 24, 1966, the Union wrote a letter to CityTransfer stating a desire to revise the existing contract,which was to expire on April 1, 1966, and it enclosed alist of proposed changes but reserved the right to amend,modify, or add to those proposals during the course ofnegotiations.CityTransfer replied that the Councilwould represent it "during the negotiation of the con-tract."Apparently, the Union had sent the same notice to em-ployers in both the freight handling and in the moving andstorage operations, because when negotiations com-menced in February 1966, the Council, whichrepresented about seven moving and storage companiesand nine freight companies, sought to bargain for bothgroups simultaneously. The Union, however, refused todo this and insisted upon separate bargaining. Rather thanshuttle back and forth from meetings of one group tomeetings of the other, one employer representative sug-gested deferring the negotiations for the freight groupuntil a settlement agreement was reached with the movingand storage group. The Union assented to this and furtherfreightnegotiationswere suspended. In 1966, CityTransfermanagement representatives sat in on theUnion's negotiations with moving and storage employers,but they did not attend the later freight negotiation ses-sions.A settlement agreement between the Union and themoving and storage employers, represented by the Coun-cil,was signed on June 24, 1966.2 Sometime during thefollowing week, Roy Kitamura of the Council, who wasthe chief negotiator for the employers, met with BernardStern, the chief negotiator for the Union, and reviewedthe results of the settlement. Kitamura at this timepointed out to Stern that there remained only freight wagerates to be settled for H. C. & D. and City Transfer.Although the aforesaid settlement agreement wassigned by the Council for all bargaining employers whohad been in the moving and storage group negotiations(other than H. C. & D.), it was the custom for each em-ployer to sign a new individual agreement. To this end,the Council, according to custom, prepared new agree-ments, using as a format the former agreements, insofaras they remained unchanged, and using the settlementagreement terms, insofar as changes or additions werereached therein, and the Council then sent the drafts tothe Union for approval and signature.The evidence is undisputed that such a draft agreementwas prepared by the Council for City Transfer and wasmailed to the Union. However, the date when it was sentto the Union was not definitely fixed by the record. It iswritten agreement That agreement was signed by the Council on behalfof the employers it represented.The settlement included allbut H. C. &D. (the other combined freight and moving and storage company besidesCity Transfer), for whom negotiations, at the Union's request, had earlierbeen severed.Except for freight rates,H. C & D. reached agreement withthe Union on June 27, 1966 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDconceded that the draft of the new agreement for CityTransfer was not mailed before negotiations between theUnion and the freight group commenced on July 6, 1966.The testimony of Stem, chief negotiator for the Union,concerning the date of delivery, left it in doubt. Hetestified at one point that the Union did not receive thedraft of the City Transfer agreement until after thenegotiations for the freight group had been concluded onJuly 26, 1966. At another point, however, he concededthat the Union could have received the draft either beforeor after that date. Finally he also conceded that the Unioncould have received the draft of the entire agreement, ex-clusive of freight rates, before the conclusion of thefreight negotiations, and that it might have receivedseparately merely a draft of the freight wage rates for CityTransfer in the form of an appendix after the conclusionof the freight negotiations. Kitamura, chief negotiator forthe employers' group, although uncertain of the date ofmailing of the draft agreement, thought it was no laterthan July 15, 1966. Neither side, however, attempted toremove all doubt as to the date by producing a coveringletter or other documentary evidence. Stern did admitthat the draft of the City Transfer agreement wasreceived at the same time as the drafts of other movingand storage companies rather than later when the draftsof the freight companies agreements were received. Theexact date when the draft agreement of City Transfer wasreceived could, to some extent, bear on the intention ofthe parties, for the Respondents contend that the agree-ment for City Transfer (except as to rates for the latter'sfreight-handling employees) was concluded on June 24,1966, and that only the freight rates remained open forsettlement for City Transfer at the negotiations betweenthe freight companies and the Union, whereas it is theUnion's contention that City Transfer was included,without limitation, in the freight group negotiations, thusthrowing the City Transfer contract open for renegotia-tion or at least for further negotiations as to freight em-ployees, and that City Transfer was therefore bound bythe settlement reached in the freight company negotia-tions.On all the evidence, I find that the draft agreementcontaining all terms except the wage rates for CityTransfer's freight employees was received by the Unionon about July 15, 1966.At the July 6, 1966, meeting, an employer's committeerepresented the freight employers group. The committeewas composed of representatives of four of the freightcompanies (not including City Transfer) in addition toKitamura of the Council, who was the chief spokesman.Stem, spokesman for the Union at this meeting, askedKitamurawhat companies he and his committeerepresented.Kitamura replied that he would let Sternknow at the next meeting.3 Stern then told the employersthat the Union wanted the same terms as those reachedin the van lines (moving and storage) settlement and a fewother things besides. The only additional demand helistedwhich is of concern here was a provision forpreferential seniority for stewards in layoffs and 10 centsan hour more pay for stewards over the wage rates forother employees in the same classification. This same de-mand had been made by the Union in its negotiations withthe moving and storage group, but it had there been re-jected by the employers and the Union had withdrawn its3The reason for deferring notice of companies represented was that ameeting of freight company representatives was scheduled for July 7 todiscuss among themselves the terms they desired. Some companies failedto attend, and these companies were presumed to desire no representationdemand. It was initially rejected also by the freight com-panies.At the second meeting, held on July 8, 1966, Kitamuraresponded to Stern's request and listed the names of em-ployers he and his committee represented in the currentnegotiations and he also specified several that the Councilwould not represent. Stern testified that Kitamura namednine employers, including City Transfer, as employersthatwere represented. Since the others named byKitamura were not identified at the hearing, the evidencefails to disclose whether or not H. C. & D. was one of theninenamed as represented. The situation of H. C. & D.was similar to that of City Transfer in that it had (albeitapart from other moving and storage companies) reachedan agreement with the Union on all matters except wagerates for the freight employees. Determination of thelatter rates for H. C. & D. was deferred and the rateswere to be settled in the freight negotiations. It is con-ceded that H. C. & D. did not participate in the "general"freight negotiations, but it is not clear whether or not H.C. & D. participated in the freight negotiations as to ratesonly or whether it was merely to accept the rates thereagreed upon. I assume that it, like City Transfer, had nomanagement representative present.When Kitamuranamed the nine employers represented, he did not statethat City Transfer (or anyone else) was being representedonly as to wage rates.At this meeting, the employers rejected the Union'sproposal for steward's preferential seniority and extrapay, recounted problems of the industry, and requestedon behalf of the employers a number of variances fromthe terms of the agreement proposed by the Union, allmore favorable to the freight employers. After a discus-sion of noncost items that day, the parties again met onJuly 13, 1966, and a discussion took place concerningcost items. One provision which the employers wantedwas a 2-day waiting period before sick leave became ef-fective unless the employee was hospitalized. In the mov-ing and storage settlement, the Union had succeeded inreducing the waiting period to only 1 day starting in 1967.Regarding such differences, Stern, for the Union, askedKitamura, for the employers, how the latter proposed tohandle such differences between the moving and storageagreement and the proposed freight agreement withrespect to a company like City Transfer, which had al-ready agreed to terms wherein the freight employerssought a change. Kitamura replied that he was not sure,but that "we might wind up with two agreements," asKitamura quoted himself, or that "we might have to havetwo agreements, one for the van lines and one for thefreight," as Stern quoted Kitamura. Kitamura did not ex-plain this remark to Stern, and Stern sought no explana-tion.The final session of the freight negotiations began onJuly 25 and went on after dinner far into the night andearlymorning hours of July 26. When the employers,after a caucus, returned and announced their assent to allother provisions contained in the agreement reachedbetween the Union and the moving and storage compa-nies(not already otherwise settled in the freightnegotia-tions) except the steward's clause, the Union's president,Arthur Rutledge, replied that in that case the freight em-ployers did not have a settlement and would probablyand so were not representedby the Council There is noevidence thatCity Transfermanagement representativesattendedthismeeting or, ifthey did, what theymight have said regardingCity Transfer's desires. CITY TRANSFER CO.41have a strike in the morning. The employers' representa-tives then walked out to the hall, leaving a group of unionrepresentatives conferring privately in Rutledge's office.When the latter came out of that office into the waitingroom, Kitamura was waiting there, the remaining em-ployer representatives being still in the hall. Kitamurathen told Rutledge, in the presence of Stern and the otherunionrepresentatives who had attended the negotiationsessionthat night (as stipulated by the parties at the hear-ing):"Okay.We have got a deal," meaning that thefreight employers accepted even the steward's provision.Following themeeting- of July 25, 1966, Kitamuradrafted new written agreements for the freight employerswho were represented in the negotiations (other than CityTransfer), incorporating the changes reached in the oralsettlement, and mailed these drafts to the Union for ap-proval and signature.With these drafts, Kitamura in-cluded for City Transfer an appendix listing rates of payfor employees in City Transfer's freight operations whichwas to be added to the draft agreement for City Transferwhich Kitamura had previously mailed to the Union withthe batch for the moving and storage companies. Thatdraft already had appended to it an exhibit listing the ratesof pay of employees in the moving and storage opera-tions.When he saw the freight contract drafts, Sterntelephoned Kitamura and asked where the shop stewardlanguagewas for City Transfer. Kitamura replied that thepartieshad already reached an agreement for CityTransfer except for the freight wage rates and that all thatremained to do was to attach the schedule he had justsent.Stern told Kitamura that this had been his un-derstanding, too, untilKitamura had said that herepresented City Transfer for freight negotiations (at theJuly 8 negotiations). Stern did not testify that he com-plained of anything except the omission of the stewardlanguage which had been agreed to by the freight em-ployers at the last negotiation session.There was at least one other difference between thefreight agreement and the moving and storage agreement,previously reached. Under the moving and storage agree-ment,the employer had to give 48 hours' notice beforechanging starting time, whereas the freight operators hadsucceeded in inducing the Union to reduce the requiredperiod of notice to 24 hours. Regarding this change,Kitamura had met with Sidney Jensen, secretary andmanager of City Transfer, on an unidentified date, but be-fore agreement was reached thereon, and asked him if hisCompany would be put to a competitive disadvantage asa result of the difference. Jensen replied that it would not.No attempt was made by Kitamura to induce the Uniontomake a change in this notice provision of CityTransfer's agreement.Kitamura testified that his reply to Stern's question asto how the freight employers' proposed changes would behandled with respect to City Transfer (i.e., "We maywind up with two contracts.") was one that had not beenauthorized by City Transfer and that he had had in mindonly that, if the freight employers had obtained a benefi-cial provision not obtained by the moving and storage em-ployers, he intended to seek to persuade the Union toagree to a modification of the City Transfer agreement.There is no evidence that he had been requested by CityTransfer to do this.Kitamura testified that City Transfer had authorizedthe Council to negotiate only for rates of pay during thefreight negotiations. Jensen, secretary and manager ofCityTransfer,similarlytestified.TheCouncil'sauthorization to represent City Transfer for freight wagerates was not reduced to writing. No new letter concern-ing the Council's authorization or limitation of authoriza-tion was written to the Union by City Transfer in connec-tion with the freight negotiations. The only express noticeto the Union of the Council's authority to bargain for CityTransfer was given by the letter from City Transfer datedFebruary 3, 1966, hereinbefore mentioned.4.Arguments and conclusionsThe General Counsel contends that City Transfer, byrefusing to sign an agreementcontainingthe clauseagreed to by freight employers concerning steward'spreferential seniority and extra pay, had refused to bar-gain within the meaning of the Act. The Respondents'position is that (except for freight wage rates) CityTransfer had already reached agreement with the Unionin the moving and storage negotiations and had a contractcomplete except for freight wage rates; that the Councilhad been given no authority to bargain anew with theUnion on behalf of City Transfer at the freight negotia-tions; that the Council had only residual authority tocomplete the terms of the 1966 contract by negotiatingthe freight wage rates and adding an appendix; that anyinference to the contrary to be drawn from Kitamura'sfailure to mention thatnegotiationsfor City Transferwere to be limited to wage rates or from his statementabout the possibility of winding up with two contractswas unwarranted.At the outset, I observe that City Transfer employees,both moving and storage and freight, are in a single bar-gaining unit. Neither City Transfer nor the Union wouldhave been obliged to bargain more than once for an agree-ment concerning employeesin a single unit.City Transfermay have contributed to the idea of separatebargainingfor the two types of employees by authorizing the Councilto bargain for it in group negotiations. But in 1966 theUnion made separate bargaining for the two types of em-ployees virtually mandatory by refusing to bargain withmoving and storage employers and freight employers atthe same time. The Union did not even suggest separatebargaining with City Transfer, as it had not only sug-gested but had required with H. C. & D., the other com-bined freight and van line business. The, problems herepresented would not have arisen if the Union and CityTransfer had, independently of other employers, bar-gained for all employees in the appropriate unit.4 The is-sues arise here only because the group bargaining prac-tices required wage rates to be settled separately for twotypes of employees. Such afterthoughts do not, of course,settle the issues here, but thesinglenessof the unit is afactor to be consideredin determiningthe intentions ofthe parties.Before deciding whether or not the Union and CityTransfer had arrived at a newagreementat the freightnegotiations, as contended by the General Counsel, I finditnecessary to dispose of the question of the nature of theauthority of the Council to bargain for City Transfer at4 It may be noted that the Union sought unsuccessfully to require theaddition of its steward provision to the H. C & D. agreement also(althoughH. C. & D. admittedly was not represented at the freightnegotiations,unless it was represented there for wages alone) by arguingthat the steward provision came under the topic of wages and thus shouldbe included in the wage schedule for H. C. & D. freight employees. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe freight negotiations-whether it was authorized tobargain other than for wage rates of the freight em-ployees. Both Kitamura and Jensen denied that the Coun-cil had been given any authority at any time, other than tobargain for wage rates of freight employees.No evidencewas adduced to show any expressauthoritydifferentfrom that customarily granted to the Council by CityTransfer, as previously set forth.If any actual authority was given the Council tonegotiate a new or separate agreementfor City Transferin the freight negotiations,such authority was not,there-fore, an express authority.Hence,if actual authority is tobe found,itmust be based on an inference drawn from allthe circumstances.Among thecircumstancesto be con-sidered,besides the singleness of the unit,is the fact that,in the past, City Transfer had not negotiated two agree-ments, one for its freight employees and the other for itsmoving and storage employees,and it had neverrenegotiated terms of a contract already reached. When-ever it had participated in negotiations of a second groupof employers,it had done so only to settle wage rates leftunsettled in the bargaining with the first group.Also to beconsidered is the fact that the only notice given to theUnion in 1966 by City Transfer, itself, concerning theauthorization of the Council to represent it was in itsletter of February 3, 1966, written in response to theUnion's expression of desire"to revise its existing con-tract" with City Transfer. In neither the Union's letternor City Transfer's letter of reply was anything said aboutmore than one contract.Apparently, it is conceded that, before July 8, 1966,therewas no doubt concerning the status of CityTransfer's new agreement and of the extent of the Coun-cil's authority to represent City Transfer. It was assumedthat only wage rates for freight employees remained to besettled.And by July 15, 1966, City Transfer demon-strated its commitment to the agreement reached at themoving and storage negotiations by sending the Union adraft thereof for approvaland signature.The Union didnot acknowiedgc or even mention this draft of the agree-ment until after the end of the freight negotiations late inJuly.What, then, did City Transfer do to cause the Union tobelieve, as claimed by the Union, that City Transfer hadbroadened the Council's authority? If City Transfer canbe inferred to have done anything to change that authori-ty, the inference must be drawn from some act or failureto act on the part of City Transfer, itself. Since no affirm-ative act has been shown, the General Counsel and theUnion,must, I assume,be ofthe opinionthat CityTransfer owed an affirmative duty to notify the Unionagain before, or at the start of,the freight negotiationsthat the Council had authority to negotiate only for onecontract and that all but freight wage rates had alreadybeen negotiated. I find no such duty existed.No evidence was adduced to show that City Transferknew of the statements of Kitamura, which,the Unionclaims, led it to believe that the Council was authorizedto negotiate an entirely new agreement,either to replacethe one already negotiated or to apply separately tofreight employees alone. Silence cannot be taken as as-sent where City Transfer was never shown to be under adutyto speak. It had no representative present at thefreight negotiations to hear Kitamura's utterances whichthe Union and the General Counsel claim had the effectof binding City Transfer to a changed authorization, andno evidence was adduced to prove that either the Councilor the Union had apprised City Transfer of Kitamura'sstatements or to show thatCityTransfer had otherwisebeen informed thereof.The General Counsel asked Kitamura if he was ac-customedtomakingstatementswhichwereunauthorized,and Kitamura replied that he was not. I donot, however,consider Kitamura's answer to be enoughto prove that City Transfer had authorized those state-ments.Perhaps the General Counsel believes thatKitamura'sanswer that he did not customarily makeunauthorized statements,taken in conjunction with theevidence that Kitamura held a conference with Jensen ofCity Transfer concerning the expectation that the Unionwould agree to a 24-hour notice of change in starting time(instead of a 48-hour notice, as agreed in the 'moving andstorage settlement), would give rise to an inference thatCity Transfer had authorized the Council to represent iton matters other than freight wage rates.But there is noevidence that City Transfer urged Kitamura to seek sucha change or any other change in its existing agreement.The evidence is, I find,insufficient to warrant an in-ference that City Transfer actually conferred authorityupon the Council to negotiate either an entirely newagreement or a separate agreement for freight employees.It follows that, if authority had not been conferred,either expressly or impliedly, on the Council to bargain'for a new, or a separate, freight contract, City Transfer,as principal,would be bound by an unauthorized act of itsagent only if it had clothed its agent, the Council, with anappearanceof authority which was relied upon by theUnion. But such evidence would have to show that theUnion had a basis for a belief that the Council'sauthorization had been changed by City Transfer. Suchbelief should not rest only on unauthorized statements ofthe agent. An agent may not clothe himself with apparentauthority where the principal has not contributed to suchappearance.True, a principal might be bound to a third person if hesecretly limits his agent's authorityand if the agent actswithin his known authority but exceeds the secret limita-tion.Can it be said here that City Transfer had secretlylimited the Council's authority at the freight negotiations?There is no basis for such a conclusion. The GeneralCounsel's argument appears to be, not thatCityTransferhad secretly limited the Council's authority at the freightnegotiations,but that City Transfer had secretly ex-panded the Council's authority to bargain for more thanwage rates of its freight employees.Stern, the Union's representative, admits that, at theoutset of the freight negotiations,he had been of theopinion that the Union already had an agreement withCity Transfer for all terms except freight wage rates. Yetitwas not any act of City Transfer that altered hisopinion.He testified that his opinion was altered by twoor three statements of Kitamura:(1)Kitamura's state-ment at the July 8 meeting that the Council representedCityTransfer along with other freight companies, withoutspecifically stating that the Council's authority waslimited to wage rates in the freight negotiations, and (2)Kitamura's reply to questions put by Stern as to howKitamura would handle the freight employers'proposalswhich were more beneficial to such employers than werethe terms of the agreement reached with the and storageemployers in respect to a company like City Transfer.Itwill be remembered that Kitamura's reply was thathe did not know but that they might wind up with twocontracts. Since no official of City Transfer was present,theUnion had no right to suppose, without further CITY TRANSFER CO.evidence, that City Transfer knew of such statement, andKitamura's statement, apparently beyond his authority,is not alone enough to justify a belief that he had extraauthority. As previously pointed out, not only was thereno evidence to show that City Transfer knew of theaforesaid statements made by Kitamura, but there wasalso no evidence to show that City Transfer was even ex-pecting to gain the several advantages sought by otherfreight companies at the freight negotiations.Kitamura testified that he actually did not believe thathe had a right to negotiate changes in the terms of theagreementalready reached by City Transfer and theUnion at the moving and storage negotiations, but hetestified that, had the freight employers gained ad-vantages which were not in the moving and storage agree-ment,he would have tried to get the Union to modify CityTransfer's agreement so that City Transfer would nothave been at a competitive disadvantage. There is noevidence that City Transfer had implanted this idea inKitamura's mind. So far as appears, this was merelyKitamura's idea of the proper solicitude for the welfare ofa member of the Council, and it led him to make anunauthorized statement. Insofar, therefore, as the Unionor the General Counsel may contend that City Transferwas bound by the Council's implying that it was CityTransfer's agent to make either a new contract or asecond contract(even assuming for the sake of argumentthat Kitamura's utterances could have implied this) underthe theory of an apparent agency, I find that the circum-stances no more prove an apparent agency than they doan implied agency.Furthermore, in order to invoke the theory of an ap-parent, as distinguished from a factual, agency, theGeneral Counsel would have had to establish that theUnion had relied on the misimpression caused by ap-pearances. I find here no such reliance. It is quite ap-parent that Stern did not, at any point in the freightnegotiations, commit the Union to a position with respectto a new or to a second contract for City Transfer untilafter the Council, on behalf of the freight employers whowere negotiating for a full contract, had accepted theUnion's proposal regarding steward's seniority and pay.Even if there had been a provision in the agreement previ-ously negotiated with the moving and storage group thatthe Union might have regarded as of material value, let ussay of more value than the steward's clause, the Unionhad not, at any point during the freight negotiations,placed itself in a position where it would have had toforego the more valuable provision of the earlier agree-ment in order to claim the benefit of the steward's clause.Stern's conduct at the freight negotiations appeareddesigned to avoid clarification of the Council's actualauthority as agent for City Transfer and to keep theUnion in an uncommitted position where the Union mightclaim the more favorable result, whether of the agreementearlier negotiated or of the agreement resulting from thefreightnegotiations. Itwillbe observed that Sternavoided putting a pointblank question to Kitamura as tothe Council's authority, and he certainly made no effortto'learn from' City Transfer of any change it had made in43the Council's normal authority. I can only regard suchsilence on the Union's part as evidence of an attempt togain a tactical position where the Union could pursue thebetter of two bargains.The silence by the Union was carried to a point ofneglecting even to ascertain the mechanics of applyingthe steward's clause to the situation at City Transfer. Ifthe Council had, in truth, had authority to negotiate morethan wage rates for freight employees, was the result ofthe freight negotiations to be taken as a new agreementfor all employees in the bargaining unit or only as one ap-plying to the freight employees? Even Stern could nothave been sure of this. City Transfer had two stewards -one who worked almost entirely on household goods, theother who worked 52 to 58 percent of the time on freightand the rest of the time on household goods. If the freightnegotiationswere held to have resulted in a separateagreement for freight employees only, would the so-calledfreight steward at City Transfer be paid only while he wasa freight employee and not while he was an employeeworking on household goods? If City Transfer had in-tended to bargain on all terms of a new agreement or evenonly for a separate agreement for freight employees, itcertainlywould have required an answer to suchquestions.Hence, even if an apparent agency could besaid to exist in this case, it does not appear that the Unionand City Transferhad a clear meeting of the minds neces-sary to conclude a contract.On all the evidence, therefore, I conclude and find thatRespondent,City Transferhad, in fact,agreed to sign theonly agreement negotiated on its behalf- the one reachedat the negotiations for moving and storage employers,which was incomplete only as to wage rates of freight em-ployees - and that, hence, it did not refuse to bargain bydeclining to insert in that agreement the steward's clausewon by the Union from the freight employers who werebargaining for a complete contract for themselves.Since the Council's function was only to negotiate andto draft the agreement actually reached between CityTransfer and the Union, and since it has done so and hasfurnished the Union with a draft of an appendix showingall wagerates for City Transfer's freight employees, I findthat the Council, likewise, has not refused to bargainwithin themeaningof the Act.CONCLUSIONS OF LAW1.Respondent,City Transfer Co., Ltd.,isan em-ployerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.TheUnion is a labor organization within the mean-ing of Section2(5) of the Act.3.Respondents did not violate Section 8(a)(5) or (1)of the Actas alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,I recommend that the complaint be dismissed in its en-tirety.